department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division number release date date date tax_year ending taxpayer_identification_number person to contact employee identification_number employee telephone number vil certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective october 20xx your determination_letter dated august 19xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to establish that you are operated exclusively for exempt purposes substantially_all your activities are directed primarily at the promotion of the thus further the common business purposes of your members profession and contributions to your organization are no longer deductible under sec_170 after october 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs f you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact employee id telephone fax manager's contact information employee id telephone fax response due_date certified mail - return receipt requested dear why you're receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in intemal revenue code irc sec_501 c if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and retum it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to letter rev catalog number 34809f sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable for specific information needed for a law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn't apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you're considering requesting technical_advice contact the person shown at the top of if you disagree with the technical_advice decision you will be able to appeal this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter revproc_80_27 requires that in the event your tax-exempt status is revoked your group exemption will also be revoked if that occurs none of your subordinates will be able to rely on the group ruling for tax-exempt status you should notify each subordinate of this proposed action contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter enclosures form s 886-a 4621-a pub s sincerely - ee fon maria hooke director exempt_organizations examinations letter rev catalog number 34809f form 886a name of taxpayer department of the treasury internal_revenue_service explanation of items ein schedule no or exhibit year period ended december 20xx issue sec_1 whether continues to qualify for exemption under internal_revenue_code code sec_501 no for the reasons given below does not continue to qualify for exemption under code sec_501 what if is the effect on the group ruling determination the group ruling determination is automatically revoked for the reasons given below does below qualify for relief under code sec_7805 yes for the reasons stated facts you filed articles of incorporation in the state of 20xx you filed certificate with commonwealth of transact business in august 19xx on november state corporation commission to your former name was your current name is you were granted exemption in august 19xx under sec_501 of the internal_revenue_code code you are further described as a public charity under code sec_509 and sec_170 in october 19xx you were issued group exemption number gen recognizing your subordinate organizations referred to as regions under code sec_501 and sec_509 you currently consider yourself having four operating regions in addition to your own annual information_return you file a separate group return on behalf of your operating regions your articles of incorporation indicate you shall be organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code of or the corresponding provision of any future united_states internal revenue law your articles indicate no other purposes your constitution by-laws amended march 20xx indicate the purposes of the shall be to promote high standards of business practices and ethical conduct among its members to unite into one organization those persons whose form_886 a rev department of the treasury- internal_revenue_service page -1- form 886a department of the treasury internal_revenue_service name of taxpayer explanation of items ein schedule no or exhibit year period ended december 20xx to the students faculty staff and major responsibility is providing guests of their respective colleges and universities to provide for the collection dissemination and interchange of information among the members to foster a cooperative spirit with other college and university professional organizations to provide opportunities for training career development skill development and other forms of professional growth and to promote educational process to foster cooperation support and growth of the regional state and local associations of college institutions of higher education as members to promote education to foster international goodwill through cooperation and liaison with kindred associations throughout the world to represent the interests of college and university to maintain a high percentage of the as an asset to higher as a valid component of the total undertake any activities permitted by applicable law to local state and federal legislative bodies and agencies and to memberships are a joint national and regional membership the primary membership class is institutional with dues based on the number of full-time enrolled students at the institution the institution must be either a degree granting accredited college university or other type of post- secondary institution member institutions are represented by a designated full-time_employee from the institution or from a wholly-owned subsidiary of the institution member institutions can have more than one participant but each member institution gets only one vote at meetings other membership classes include non-voting business partners retirees and individual members in transit between member institutions the activities of the organization include a establish code of ethics and professional conduct for b aim towards instituting and enforcing industry standards for professionals c d develop through and pass a standardized examination of knowledge in key provide credentials to those professionals that meet eligibility criteria certification which is only available areas publish a quarterly industry magazine event coverage membership information and products and services available to members containing industry news e publish online buyer's guide tool to assist members procuring industry related products and services f sell advertising in magazine website and other publications form 886-a rev department of the treasury internal_revenue_service page -2- form 886a department of the treasury internal_revenue_service explanation of items name of taxpayer ein schedule no or exhibit year period ended december 20xx g offer direct-mail solicitation services in publications h i j k publish several monthly e-newsletters with current events professional development opportunities for members member news commentaries and industry specific articles produce videos and for member professional development maintain a social networking website for members the establish an on-line discounts to members advertising jobs at their institutions jobs internships and provide advocate for equal compensation in equivalent jobs across the industry m provide extensive on-line educational and networking opportunities for members through virtual roundtables on-line forums and webinars n sponsor national conference and provide administrative technical and financial support to four regional conferences compile maintain and provide a membership directory updated annually and only available to members in good standing p provide scholarships for members to attend programs q recognize outstanding achievement by individuals in the industry through national and regional awards program r coordinate withmember institutions and business partners to host seminars for higher learning for example and a s offer members free subscription to magazine an industry publication t contract to provide professional management and administrative services to an independent organization the activities listed in paragraphs a through t constitute substantially_all the organization's activities income is primarily from annual conferences membership dues management fees professional development and certifications journals publications and advertising and investments expenses include administration and personnel conferences program development and certifications board_of directors and leadership and publications form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury internal_revenue_service explanation of items ein name of taxpayer the administrative file shows no indications the organization misrepresented its anticipated activities during the application process from 19xx to present the organization has requested relief under code sec_7805 activities have been consistent across years schedule no or exhibit year period ended december 20xx sec_501 of the code provides in relevant part exemption from federal_income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations explains that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_509 of the code excludes from the definition of private_foundation organizations described in clause iv of sec_170 of the code sec_170 of the code describes organizations that are organized and operated for the benefit of certain state and municipal colleges and universities and that normally receive a substantial part of their support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under code sec_509 from the united_states or any state or any political_subdivision thereof or from direct or indirect_contributions from the general_public congress created sec_170 because in many instances state law prevents state-owned colleges or universities from receiving certain gifts or bequests many states require that gifts made directly to a state institution be placed in the general state treasury from which funds are appropriated by the legislature for state institutions therefore in order to encourage gift giving for_the_use_of state colleges and universities the deduction benefit available to donors to private colleges and universities was extended to certain funds organized form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer department of the treasury internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx ein and operated for state universities and colleges s rep no 87th cong 1st sess sec_1_170a-9 of the income_tax regulations provides that an organization is described in sec_170 of the code if it normally receives a substantial part of its support from the united_states or any state or political_subdivision thereof or from direct or indirect_contributions from the general_public or from a combination of two or more of these sources sec_501 of the code provides for the exemption from federal_income_tax of business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations defines a business league as an association of persons having a common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit revrul_71_504 1971_2_cb_231 date discusses a city medical society exempt under code sec_501 that primarily directs its activities to the promotion of the common business purposes of its members may not be reclassified as an educational or charitable_organization under codes sec_501 revrul_71_506 1971_2_cb_232 date discusses an engineering society formed to engage in scientific research in the areas of heating ventilating and air conditioning for the benefit of the general_public qualifies for exemption under code sec_501 revrul_71_505 1971_2_cb_232 date discusses a city bar association exempt under code sec_501 that primarily directs its activities to the promotion and protection of the practice of law may not be reclassified as an educational or charitable_organization exempt under code sec_501 revrul_73_567 1973_2_cb_178 january discusses a board formed by members of the medical profession to improve the quality of medical_care available to the public and to establish and maintain high standards of excellence in a particular medical specialty by examining and certifying physicians under the circumstances described the board promotes high professional standards although some public benefit may be derived from promoting high professional standards in a particular medical specialty the activities of the board are directed primarily to serving the interest of the medical profession under these circumstances the board is not organized and operated exclusively for charitable purposes see revrul_71_504 1971_2_cb_231 on the other hand since the activities of the board consist of certifying physicians who are thereafter authorized to hold themselves out to the public as specialists its purpose is to promote the common business_interest of the physicians department of the treasury - internal_revenue_service form 886-a rev page -5- schedule no or form 886a department of the treasury internal_revenue_service exhibit explanation of items name of taxpayer ein revrul_80_287 1980_2_cb_185 date discusses a nonprofit lawyer referral service that arranges at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name is on an approved list maintained by the organization any further contact between the lawyer and the client is arranged without the involvement of the organization the referral service is not exempt under sec_501 of the code but is exempt as a business league under code sec_501 year period ended december 20xx revproc_80_27 1980_1_cb_677 date sets forth procedures under which recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code may be obtained on a group basis for subordinate organizations affiliated with and under the general supervision or control of a central organization section of revproc_80_27 states if the central organization does not continue to qualify for exemption under sec_501 of the code the group_exemption_letter will cease to have effect in 326_us_279 ct_d c b the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 222_fsupp_151 e d wash the court held that even a small amount of private_inurement is fatal to a sec_501 exemption internal_revenue_code sec_7805 states the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_301_7805-1 states the commissioner with the approval of the secretary may prescribe the extent if any to which any regulation or treasury_decision relating to the internal revenue laws shall be applied without retroactive effect the commissioner may prescribe the extent if any to which any ruling relating to the internal revenue laws issued by or pursuant to authorization from him shall be applied without retroactive effect revproc_2017_5 irb sec_1 provides procedures in relevant part to revocation or modification of determination letters this revenue_procedure provides guidance on the exhaustion of administrative remedies for purposes of declaratory_judgment under sec_7428 section dollar_figure provides that in certain cases an organization may seek relief from retroactive revocation or modification of a determination_letter under sec_7805 page -6- form 886a department of the treasury internal_revenue_service explanation of items name of taxpayer ein schedule no or exhibit year period ended december 20xx taxpayer's position see attached exhibit pages dated 20xx for complete taxpayer's position below is taxpayer's position summary excerpt from pages a summary was incorporated on june 19xx as a was recognized by the service as exempt under code sec_501 and at all times since being established has qualified as a publicly_supported_organization under code sec_509 the service granted under code sec_501 issued on september 19xx at all times since formation it has operated in accordance with the provisions of code sec_501 and corresponding treasury regulations a group exemption for its subordinate organizations not-for-profit corporation has provided educational_services to individuals who are involved in to higher education institutions has prepared and presented since its inception providing seminars and lectures and has hosted conferences all of which are open to the public that primarily focus on improving and developing the capabilities of professionals has also published a quarterly magazine that contains exclusively educational articles including items of interest and assistance to its members substantially_all of furtherance of may have engaged in activities for purposes other than those recognized in code sec_501 eg certification advertising those activities are insubstantial activities were conducted and continue to be conducted in educational_purposes to the extent that the report contends that 20xx based on the argument that substantially_all of exempt purposes set forth in code sec_501 but rather are primarily directed towards the promotion of the exempt status should be revoked effective as of january profession and the common business purposes of activities do not further members as discussed below the facts demonstrate that i recognized as exempt under code sec_501 ii substantially_all of are in furtherance of exempt educational_purposes pursuant to code sec_501 iii has been and continues to be recognized as exempt under code sec_501 for the tax period that ended december 20xx and accordingly iv tax-exempt status should not be revoked effective january 20xx is currently an organization activities kk kk the service's form 886-a p characterize sec_509 and sec_170 a iv having public charity status pursuant to code sec_509 form 886-a at p as having public charity status under code sections ‘ determination_letter and its 20x x form_990 each describe as page -7- form 886a department of the treasury internal_revenue_service explanation of items schedule no or exhibit name of taxpayer year period ended december 20xx ein government's position b a iv organizations described in sec_170 are endowment funds organized and operated in connection with state and municipal colleges and universities among other requirements sec_170 organizations must be organized and operated exclusively to receive hold invest and administer property must make expenditures to or for the benefit of a college or university which is an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are carried on and must be an agency_or_instrumentality of a state or political_subdivision thereof or must be owned or operated by a state or political_subdivision thereof or by an agency_or_instrumentality of one or more states or political subdivisions thus the only organizations qualifying under sec_170 of the code are those with narrow powers to make expenditures on behalf of tax-exempt educational organizations and which are controlled by governmental entities neither your organizing document nor your activities qualify you as an organization described in code sec_170 c sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt in construing the meaning of the phrase exclusively for educational_purposes in 326_us_279 ct_d c b the supreme court of the united_states said this plainly means that the presence of a single non-educational purpose if substantial in nature will destroy exemption regardless of the number or importance of truly educational_purposes this rationale applies equally to any category of charitable purpose under sec_501 of the code you pass the organizational_test per you articles of incorporation however you are not operating exclusively for one or more exempt purposes under sec_501 while some of your activities are charitable or educational substantially_all your activities are directed primarily also see 222_fsupp_151 e d wash where the court held that even a small amount of private_inurement is fatal to a sec_501 exemption department of the treasury - internal_revenue_service form 886-a rev page -8- form_886 a department ofthe treasury internal revenue explanation of items service name of taxpayer ein schedule no or ed exhibit year period ended oecember31 20xx at the promotion of the purposes of your members as such you may qualify under code sec_501 profession and thus further the common business you are like the organizations in revenue rulings and which primarily direct their activities at the promotion of the common business interests of their members and are exempt under code sec_501 unlike the organization described in revrul_71_506 that is exempt under code sec_501 you are not engaged in activities for the benefit of the general_public you are like the organization in revrul_73_567 which discusses a board formed by members of the medical profession to improve the quality of medical_care available to the public and to establish and maintain high standards of excellence in a particular medical specialty although some public benefit may be derived from promoting high professional standards in a particular medical specialty the activities of the board are directed primarily to serving the interest of the medical profession the board is not organized and operated exclusively for charitable purposes however since the activities of the board consist of certifying physicians who are thereafter authorized to hold themselves out to the public as specialists its purpose is to promote the common business_interest of the physicians has engaged in activities outside the scope see revproc_80_27 which states that if a central organization no longer qualifies for exemption under code sec_501 the group_exemption_letter will cease to have effect you are also like the organization in revrul_80_287 a nonprofit lawyer referral service that arranges initial appointments with lawyers on an approved list the referral service is not exempt under sec_501 of the code but is exempt as a business league under code sec_501 government's response to taxpayer's position dated 20xx your position is that substantially_all of the organization's activities are conducted in furtherance of educational_purposes and to the extent of sec_501 those activities are insubstantial you say you are similar to the organization in revrul_68_504 1968_2_cb_211 which furnishes classrooms and employs professors to teach courses for university credit you also compare yourself to the organization in revrul_65_298 1965_2_cb_163 which describes a non-membership organization engaged in research investigation analysis and studies related to the human body and develops scientific methods of treatment to share with physicians and the public the service disagrees with this comparison while some of your activities are educational substantially al your activities are directed primarily at the promotion of the business purposes of your members your website copyright 20xx describes you as profession and thus further the common department of the treasury - internal_revenue_service form 886-a rev page -9- i departmentofthe treasury internal_revenue_service form_886 a schedule no or ed exhibit explanation of items name of taxpayer year period ended december 20xx ein ‘ founded in 19xx as the members must abide by a code of ethics you have developed you have a goal of instituting and enforcing industry standards you provide the only industry recognized certification in the field your members have access to networking websites and professional development opportunities on-line you have established an on-line career center for jobs you advocate for equal compensation in equivalent jobs across the industry you establish an online buyer's guide to assist members in procuring products and services you offer direct-mail solicitation services in achievements in the industry through national and regional awards publications you recognize outstanding conclusion qualifies for relief has operated as such would undertake and at all exemption under code sec_501 application_for exemption did not misstate or omit any material information the application accurately described the anticipated activities times since being granted exemption under code sec_7805 you are more similar to the organizations described in revenue rulings 1971_2_cb_231 1971_2_cb_232 1973_2_cb_178 and 1980_2_cb_185 while some public benefit is derived from your activities the organization is directed at primarily serving the promotion of the common business_interest of its members and does not qualify under code sec_501 revocation of b granted for all taxable years up until the issuance of a letter revoking its exempt status under code sec_501 is effective january 20xx with relief under code section group ruling determination ceases to be in effect qualifies for relief under sec_7805 department of the treasury - internal_revenue_service no longer qualifies for form 886-a rev page -10-
